Exhibit 10.1

 

DIPLOMAT PHARMACY, INC.

Form of Restricted Stock Unit Award Agreement

Under 2014 Omnibus Incentive Plan

 

Grantee:

 

 

Grant Date:

 

 

Number of Restricted Stock Units:

 

 

 

1.                                      Grant of RSU.  Pursuant to the Diplomat
Pharmacy, Inc. 2014 Omnibus Incentive Plan (the “Plan”), effective as of the
Grant Date set forth above, Diplomat Pharmacy, Inc. (the “Company”) grants to
the Grantee identified above an award of      Restricted Stock Units (“RSUs”),
on the terms and subject to the conditions set forth in this Restricted Stock
Unit Award Agreement (this “Agreement”) and in the Plan. Each RSU represents the
right to receive, upon vesting and the satisfaction of any required tax
withholding obligation, one share of common stock, no par value, of Diplomat
Pharmacy, Inc. (“Common Stock”).  Capitalized terms not defined in this
Agreement have the meanings ascribed to such terms in the Plan.

 

2.                                      Normal Vesting.   Except as provided in
Paragraphs 3, the RSUs shall become vested                   (the “Vesting
Date”), provided that Grantee has remained continuously employed by the Company
or a Subsidiary from the Grant Date to such vesting date.

 

3.                                      Accelerated Vesting upon Termination
after Change in Control.  Notwithstanding Paragraph 2 above, upon the
termination without Cause by the Company or a Subsidiary (or a successor, as
applicable) of Grantee’s service as an employee or if Grantee resigns for Good
Reason (as defined below) in connection with or within one year following the
consummation of a Change in Control, then the vesting of the RSUs shall
accelerate such that 100% of the RSUs shall vest, effective immediately prior to
such termination of Grantee’s employment.  In the event of a Change in Control,
if the Company’s successor (which, for the purposes of this provision, is the
acquirer of the Company’s assets in a Change in Control resulting from the sale
of all or substantially all of the Company’s assets) does not agree to assume
this Agreement, or to substitute an equivalent award or right for this Award,
and if Grantee has remained continuously employed from the Grant Date to the
date of the Change in Control, and does not voluntarily resign without
continuing with the Company’s successor, then the vesting of the RSUs shall
accelerate such that the RSUs shall be vested to the same extent as if Grantee
had been terminated without Cause as described in this Paragraph 3, effective
immediately prior to, and contingent upon, the consummation of such Change in
Control.

 

As used herein, “Good Reason” shall mean Grantee’s resignation due to the
occurrence of any of the following conditions which occurs without Grantee’s
written consent, provided that the requirements regarding advance notice and an
opportunity to cure set forth below are satisfied:  (1) a reduction of Grantee’s
then current base salary by 10% or more unless such reduction is part of a
generalized salary reduction affecting similarly situated employees; (2) a
change in Grantee’s position with the Company that materially reduces Grantee’s
duties, level of

 

--------------------------------------------------------------------------------


 

authority or responsibility; (3) a material breach of any employment agreement
between Grantee and the Company or a Subsidiary (if any); or (4) the Company
conditions Grantee’s continued service with the Company on Grantee’s being
transferred to a site of employment that would increase Grantee’s one-way
commute by more than 50 miles from Grantee’s then principal residence.  In order
for Grantee to resign for Good Reason, Grantee must provide written notice to
the Company of the existence of the Good Reason condition within 30 days of the
initial existence of such Good Reason condition.  Upon receipt of such notice,
the Company will have 30 days during which it may remedy the Good Reason
condition and not be required to provide for the vesting acceleration described
herein as a result of such proposed resignation.  If the Good Reason condition
is not remedied within such 30-day period, Grantee may resign based on the Good
Reason condition specified in the notice effective no later than 30 days
following the expiration of the 30-day cure period.

 

As used herein, “Change in Control” shall mean a transaction or series of
related transactions that both (i) meets the definition of the term “Change in
Control” in the Plan, and (ii) meets the definition of a “change in control
event” set forth in Treasury Regulation section 1.409A-3(i)(5).

 

4.                                      Issuance of Shares.  Except as provided
in Paragraph 24 below, as soon as practicable (but within 30 days) after the
vesting of this Award, the Company will issue and transfer to the Grantee one
share of Common Stock for each RSU held by Grantee, subject to adjustment in
accordance with Paragraph 10 below.  No fractional shares will be issued.

 

5.                                      Dividend Equivalent Rights.  For each
cash dividend that is declared on the Common Stock after the date of this Award
and prior to the Vesting Date and that is payable on or before the Vesting Date,
then, on the payment date of such dividend, Grantee shall be credited with an
amount equal to the cash value of the dividends that would have been paid to
Grantee if one share of Common Stock had been issued on the Grant Date for each
RSU granted to Grantee under this Award.  Each such credited amount shall vest
on the same date that the RSUs under this Award vest, and (subject to Paragraph
24 below) the vested credited amount shall be paid in cash to Grantee, without
interest, on the 30th day following the Vesting Date.

 

6.                                      Non-Transferability of RSUs.  The RSUs
are personal to Grantee.  The RSUs are not transferable by Grantee.

 

7.                                      Restrictive Covenants; Compensation
Recovery.  By signing this Agreement, Grantee acknowledges and agrees that the
RSUs (and any stock or stock-based award previously granted by the Company or a
Subsidiary to Grantee under the Plan or otherwise) shall (i) be subject to
forfeiture as a result of Grantee’s violation of any agreement with the Company
or a Subsidiary regarding non-competition, non-solicitation, confidentiality,
non-disparagement, inventions and/or similar restrictive covenants (the
“Restrictive Covenants Agreement”), and (ii) be subject to forfeiture and/or
recovery under any compensation recovery policy that may be adopted from time to
time by the Company or any of its Subsidiaries. For avoidance of doubt,
compensation recovery rights to the RSUs or other shares of Company stock
(including shares of stock acquired under previously granted stock-based awards)
shall extend to the proceeds realized by Grantee due to sale or other transfer
of such stock. Grantee’s prior execution of the Restrictive Covenants Agreement
was a material inducement for the Company’s grant of the RSUs under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

8.                                      Conformity with Plan.  This Award is
intended to conform in all respects with and is subject to all applicable
provisions of the Plan, which is incorporated herein by reference. Any
inconsistencies between the provisions of this Agreement and the Plan shall be
resolved in accordance with the provisions of the Plan.

 

9.                                      Rights as a Participant.  Nothing
contained in this Agreement shall (i) interfere with or limit in any way the
right of the Company or a Subsidiary to terminate Grantee’s employment at any
time and for any or no reason, (ii) confer upon Grantee any right to be selected
again as a Plan Participant, or (iii) require or permit any adjustment to the
number of RSUs upon or as a result of the occurrence of any subsequent event
(except as provided in Paragraph 13 of the Plan).  Since no property is
transferred until the shares are issued upon vesting, Grantee acknowledges and
agrees that Grantee cannot and will not attempt to make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include the
fair market value of the TSUs in Grantee’s gross income for the taxable year of
the grant of the Award.

 

10.                               Withholding of Taxes.  The Company will
determine, in its discretion, which of the following two methods will be used to
satisfy the statutory minimum tax withholding obligations in connection with the
payment of this Award:  (a) withholding from payment to Grantee sufficient cash
and/or shares of Common Stock issuable under the Award having a fair market
value sufficient to satisfy the withholding obligation; or (b) payment by
Grantee to the Company the withholding amount by wire transfer, certified check,
or other means acceptable to the Company, or by additional payroll withholding
in the event Grantee fails to pay the withholding amount.  To the extent that
the value of any whole shares of Common Stock withheld exceeds applicable tax
withholding obligations, the Company agrees to pay the excess in cash to Grantee
through payroll or by check as soon as practicable.

 

11.                               Resale Restrictions.  The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the RSUs. The Company currently intends to maintain
this registration, but has no obligation to do so. If the registration ceases to
be effective, Grantee will not be able to sell or transfer Common Stock issued
to Grantee upon vesting of the RSUs unless an exemption from registration under
applicable securities laws is available. Grantee agrees that any resale by
Grantee of Common Stock acquired upon vesting of the RSUs shall comply in all
respects with the requirements of all applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, as amended, the Exchange Act, and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules and regulations may be amended from time to time.
The Company shall not be obligated to issue the Common Stock or permit their
resale if such issuance or resale would violate any such requirements.

 

12.                               Consent to Transfer of Personal Data.  In
administering this Agreement and the Plan, or to comply with applicable legal,
regulatory, tax or accounting requirements, it may be necessary for the Company
to transfer certain Grantee personal data to a Subsidiary, or to outside service
providers, or to governmental agencies. By signing this Agreement and accepting
the award of the RSUs, Grantee consents, to the fullest extent permitted by law,
to the use and

 

3

--------------------------------------------------------------------------------


 

transfer, electronically or otherwise, of Grantee’s personal data to such
entities for such purposes.

 

13.                               Consent to Electronic Delivery.  In lieu of
receiving documents in hard copy paper format, Grantee agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, documents,
forms and communications) in connection with the RSUs and any other prior or
future incentive award or program made or offered by the Company, a Subsidiary
and their predecessors or successors. Electronic delivery of a document to
Grantee may be via a Company or Subsidiary email system or by reference to a
location on a Company or Subsidiary intranet site to which Grantee has access.

 

14.                               No Ownership of Common Stock Until Vesting. 
Prior to the vesting of the RSUs, the Grantee shall not possess any incidents of
ownership of the Common Stock, including voting or dividend rights.

 

15.                               Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company, to the General Counsel of the Company at the principal
office of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to such other address as may be
designated in writing by the Grantee.

 

16.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and of the Grantee and the beneficiaries, executors, administrators,
heirs and successors of the Grantee.

 

17.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

18.                               Modifications.  Except as provided in the
Plan, no change, modification or waiver of any provision of this Agreement shall
be valid unless the same is in writing and signed by the parties hereto.

 

19.                               Entire Agreement.  This Agreement and the Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

 

20.                               Governing Law.  This Agreement and the rights
of the Grantee hereunder shall be governed, construed, and administered in
accordance with and governed by the laws of the State of Michigan (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws of such jurisdiction or any other jurisdiction).

 

4

--------------------------------------------------------------------------------


 

21.                               Headings.  The headings of the Paragraphs
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

22.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

23.                               Committee Determinations Final and Binding. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations thereunder, and its
decision shall be binding and conclusive upon the Grantee and his/her legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

24.                            Code Section 409A.  This Agreement (and the
benefits and payments provided for under this Agreement) are intended to be
exempt from or to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance issued thereunder (“Code
Section 409A), and this Agreement shall be interpreted and administered in a
manner consistent with that intention; provided, however, that under no
circumstances shall the Company or a Subsidiary be liable for any additional tax
or other sanction imposed upon the Grantee, or other damage suffered by the
Grantee, on account of this Agreement (or the benefits and payments provided for
under this Agreement) being subject to and not in compliance with Code
Section 409A. For purposes of this Agreement, if necessary to avoid the
imposition of additional taxes upon the Grantee under Code Section 409A, the
Grantee’s employment will not be considered to have terminated until and if the
Grantee has experienced, in respect of the Company or a Subsidiary (or successor
thereto), as applicable, a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h). Where Common Stock is required by this
Agreement to be issued to the Grantee (and where dividend equivalent amounts are
required to be paid to the Grantee) within a 30 day period following an
applicable vesting date, the Company shall determine when during that 30 day
period the Common Stock will be issued and the dividend equivalent amount will
be paid to the Grantee.  If and to the extent necessary to avoid the imposition
of additional taxes upon the Grantee under Code Section 409A, if the Grantee is
entitled to receive Common Stock or dividend equivalent amounts upon or as a
result of the Grantee’s separation from service, and if the Grantee is a
“specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i)) on the date of his or her separation from service, notwithstanding
any other provision of this Agreement to the contrary, such Common Stock shall
be issued and such dividend equivalent amounts shall be paid to the Grantee only
upon the earliest to occur of (i) the day next following the date that is the
six-month anniversary of the date of the Grantee’s separation from service, or
(ii) the date of the Grantee’s death.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

 

Very Truly Yours,

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Its:

 

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
agrees to be bound by all provisions set forth herein and in the Plan.

 

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

Name:

 

 

6

--------------------------------------------------------------------------------